                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR20-0137-JCC-3
10                             Plaintiff,                    ORDER
11          v.

12   JULIO CESAR RAMIREZ-MENESES,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Julio Cesar Ramirez-Meneses’s
16   unopposed motion to proceed with a guilty plea hearing by video conference (Dkt. No. 193).
17   Having thoroughly considered the motion and the relevant record, the Court hereby GRANTS
18   the motion for the reasons explained herein.
19   I.     BACKGROUND
20          Mr. Ramirez-Meneses has been charged with conspiring to distribute controlled
21   substances, distributing methamphetamine and heroin, and possessing methamphetamine and
22   fentanyl with intent to distribute. (Dkt. No. 1 at 1–8.) He would like to plead guilty and proceed
23   with the plea hearing by video conference. (Dkt. No. 193.)
24   II.    DISCUSSION
25          Delaying Mr. Ramirez-Meneses’s plea hearing would cause serious harm to the interests
26   of justice. See W.D. Wash. General Orders 04-20, 09-20, 14-20, 17-20, 06-21. Under General


     ORDER
     CR20-0137-JCC-3
     PAGE - 1
 1   Order 04-21, with limited exceptions, in-person hearings will not resume until June 30, 2021.

 2   While the number of in-person proceedings that can be held in the courthouse may begin to

 3   increase in May 2021, even then, the Court will be strictly limiting the number of proceedings

 4   that can occur concurrently and the number of people who can attend those proceedings. See

 5   W.D. Wash. General Order 04-21 at 2. Due to rising COVID-19 cases in this District, the Court

 6   may need to extend that timeline further. Delaying Mr. Ramirez-Meneses’s plea hearing and, as

 7   a consequence, his sentencing, by at least several weeks would cause serious harm to the

 8   interests of justice because Mr. Ramirez-Meneses has a strong interest in the speedy resolution of
 9   this matter now that he has decided to plead guilty.
10   III.   CONCLUSION

11          For the foregoing reasons, the Court GRANTS Defendant Julio Cesar Ramirez-

12   Meneses’s motion to proceed with a guilty plea by video conference (Dkt. No. 193) and

13   ORDERS that his plea hearing be scheduled before a Magistrate Judge as soon as practicable and

14   be conducted by video conference.

15

16          DATED this 3rd day of May 2021.




                                                            A
17

18

19
                                                            John C. Coughenour
20                                                          UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26


     ORDER
     CR20-0137-JCC-3
     PAGE - 2
